—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination is supported by substantial evidence, i.e., the written misbehavior report and the testimony of two correction officers who were present during the search of petitioner’s mouth (see, Matter of Bryant v Coughlin, 77 NY2d 642, 647; People ex rel. Vega v Smith, 66 NY2d 130, 139; Matter of Ocean v Selsky, 252 AD2d 984). Petitioner failed to exhaust his administrative remedies with respect to his contention that the Hearing Officer erred in failing to make an independent assessment of the confidential *969informant’s reliability and thus we do not consider that contention (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Hayes, Pigott, Jr., and Fallon, JJ.